DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2021 has been entered. 
Examiner’s Note
The term “total acceleration” is used in claim limitations. In light of instant application Para [0051], line 1-4, the definition of “total acceleration” is recited as follows 
“At block 440, accelerometer data is used to estimate total acceleration, or specific force, with respect to the b frame. (As used herein, the terms “total acceleration” and “specific force” are used interchangeably, and refer to the total of all acceleration components acting on the accelerometer”.
As applicant mentioned the terms “total acceleration” and “specific force” are used interchangeably for the purpose of examination too. 

Allowable Subject Matter
Claims 1-43 are allowed.

Regarding claim 1, 12, 23, and 34 the closest prior art of record  ASCHERO et al. (EP 3336488 A1), (hereinafter ASCHERO) in view of KRUCINSKI et al. (US 20190322255 A1) and further in view of Shukla (US 20050038589 A1) (hereinafter Shukla) teaches following:
Regarding Claim 1, 12 and 34 ASCHERO teaches
a memory; (Page 14, Fig. 2, M1 and M2 –RAM (random access memory) and FLASH) and
a processing unit communicatively coupled with the memory ((Page 14, Fig. 2, Processing unit -E))
estimating a total acceleration (Page 3, Para[0019], line1-2, “detect the dynamic conditions of the vehicle, in particular adapted for measuring the accelerations ( i.e. total acceleration ) to which the vehicle is subjected during operation) based on measurements from the accelerometer (Para[0001], line 2, “motion (accelerometers)) ” taken during a period of time; (Para[0033],line 1-3, “The processing unit E is also provided for carrying out the calibration of the telematics unit T, or for determining the coefficients of the conversion matrix R, on at least one occasion after the installation of the device and, according to a preferred embodiment, to update these coefficients repeatedly according to a predetermined time frame(i.e. “period of time”). According to Para [0032], line1-2, “acquisition of acceleration data detected by the sensor device S of the telematics unit T”) when the vehicle is in motion (According to Para [0001], accelerometer is used to detect the motion i.e. the vehicle is in moving state).

estimating an angular velocity (Page 5, Para[0042],line 5-6, ω-“angular speed” and Ƭ=sampling period (i.e. period of time))based on measurements from a gyroscope (Page 2, Para[0001], line2, “on-board system (i.e. located on the vehicle )including attitude(gyroscope)”) located on the vehicle and taken during the period of time; 
determining vehicle acceleration (Para [0035], “After a preliminary initialization step 10, the processing unit E acquires at the step 11 data indicative of the vehicle dynamics from the GPS receiver G. Such data, typically the evolution of the vehicle position data over time, allow corresponding reference data for vehicle accelerations along the main axes X, Y, Z to be determined”. Based on Para [0030], “vehicle dynamics” means –“Other sources of measurement data of vehicle dynamics may be considered as a reference as an alternative to the data of a GPS receiver or of a different positioning system, for example, angular speed sensors or differential odometer sensors integrated in the vehicle for autonomous measurement of the distances traveled through the rotation measurements of the vehicle wheels.”) during the period of time (According to Para [0036], there conditions of dynamic vehicle is possible. Out of three two of them are when vehicle is moving).
determining gravitational acceleration based on the estimated total acceleration and determined vehicle acceleration ;( Page 5, Para [0051], line 1-4, “Once the contribution of gravity acceleration (i.e. gravitational acceleration) has been calculated, according to the current dynamic condition”. Based on Para [0050], gravitational acceleration is measured using the total acceleration (i.e. Acc_x, 

offsetting (Page 5, Para [0050], line 2-4, “This step is very important, since the contribution of gravity acceleration must be known for the calibration (i.e. Offsetting) calculation in the linear and centripetal acceleration conditions”), with a processing unit located on the vehicle (Page 4, Para [0033], line1, “The processing unit E is also provided for carrying out the calibration of the telematics unit T”. Based on Fig.2 1 and 2, the telematics unit T contains processing unit E and the telematics unit located in vehicle), a subsequent measurement of the accelerometer based on the determined gravitational acceleration. (Page 6, Para [0055], line 2-14, “the real measurement data Acc_x, Acc_y, Acc_z (i.e. a subsequent measurement of the accelerometer) of the accelerometer device, and the values of the elements of the matrix calculated from the previous iteration”. The “gravitational acceleration” are represented by Gx, Gy, and Gz).

KRUCINSKI teaches estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time ( Para[0036], line linear or angular velocity, linear or angular acceleration, or other measurement unit.)
Shukla teaches a relationship between vehicle acceleration, estimated linear velocity, estimated total acceleration, and estimated angular velocity (Para [0014], line 4-7, “From the wheel angular velocity, vehicle acceleration and the known radius of the wheel, the longitudinal velocity (i.e. linear velocity) of the vehicle may be calculated (Step 102)”.Based on Fig 2 and Step 112 a force (In light of instant application specification Para[0051], line 1-4, “At block 440, accelerometer data is used to estimate total acceleration, or specific force, with respect to the b frame. (As used herein, the terms “total acceleration” and “specific force” are used interchangeably, and refer to the total of all acceleration components acting on the accelerometer”, “force applied to wheel” is used in place of “total acceleration” in a manner as applicant suggested) can be calculated which is the continuation and next step of Step 102. Based on Para [0025], line 1-2 and equation 5, “In Step 112, the processor 30, or a fourth module 56, calculates the normal force (Fz) on a selected wheel”. Based on prior art using all the velocity parameters (angular and linear) and vehicle acceleration we can reach the force (i.e. total acceleration) value).
Although ASCHERO KRUCINSKI, and Shukla do not explicitly teach determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity, it would be obvious for a person of 
However the prior art alone or in combination fails to anticipate or render obvious 
A method of initializing an accelerometer located on a vehicle, the method comprising:
determining gravitational acceleration based on the estimated total acceleration and
determined vehicle acceleration during the period of time ( According to Fig 4 of Aschero , gravity contribution can be happened for three conditions of vehicle such as stationary , linear and centripetal .However unlike the instant application the prior art needed the gravity contribution during stationary time to calculate the one during vehicle moving time (Aschero, Para[0050]. Instant application is claiming this calculation during the moving time of vehicle not dependent on the calculation of stationary time)   in combination with the rest of the claim limitations as claimed and defined by applicant.

Dependent claims 2-11, 13-22 and 35-43 also distinguish over the prior art for at least the same reason as claim 1, claim 12, and claim 34 respectively.
	
Regarding Claim 23 ASCHERO teaches a device comprising: 
means for estimating a total acceleration (Page 3, Para[0019], line1-2, “ detect the dynamic conditions of the vehicle, in particular adapted for measuring the accelerations to which the vehicle is subjected during operation) based on acceleration measurements of a vehicle(Para[0001], line 2, “motion(accelerometers)” taken during a period of time;(Para[0033],line 1-3, “The processing unit E is also provided for carrying out the calibration of the  “period of time”). According to Para [0032], line1-2, “acquisition of acceleration data detected by the sensor device S of the telematics unit T”) when the vehicle is in motion (According to Para [0001], accelerometer is used to detect the motion i.e. the vehicle is in moving state).
means for estimating an angular velocity (Page 5, Para[0042],line 5-6, ω-“angular speed” and Ƭ=sampling period (i.e. period of time))based on measurements of rotational (Page 4, Para[0030], “the rotational measurement of the vehicle wheel)movement (Page 2, Para[0001], line2, “on-board system (i.e. located on the vehicle )) of the vehicle and taken during the period of time; 
means for determining vehicle acceleration (Para [0035], “After a preliminary initialization step 10, the processing unit E acquires at the step 11 data indicative of the vehicle dynamics from the GPS receiver G. Such data, typically the evolution of the vehicle position data over time, allow corresponding reference data for vehicle accelerations along the main axes X, Y, Z to be determined”. Based on Para [0030], “vehicle dynamics” means –“Other sources of measurement data of vehicle dynamics may be considered as a reference as an alternative to the data of a GPS receiver or of a different positioning system, for example, angular speed sensors or differential odometer sensors integrated in the vehicle for autonomous measurement of the distances traveled through the rotation measurements of the vehicle wheels.”) during the period of time 
 means for determining gravitational acceleration based on the estimated total acceleration and determined vehicle acceleration (Page 5, Para [0051], line 1-4, and “Once the contribution of gravity acceleration (i.e. gravitational acceleration) has been calculated, according to the current dynamic condition. Based on Para [0050], gravitational acceleration is measured using the total acceleration (i.e. Acc_x, Acc_y, Acc_z) and vehicle acceleration (as mentioned in Para [0035]). This process is also shown in Fig 4.According to Page 4, Para [0036], “Using GPS data, the following dynamic vehicle conditions may be identified: (1) stationary vehicle, (2) vehicle braking or accelerating, without change of direction, (3) change of direction of vehicle moving at a constant speed, (4) other dynamic behavior, different from the preceding ones”. The conditions (2) and (3) are example of two situation when vehicle is accelerating or moving.)
 means for offsetting (Page 5, Para [0050], line 2-4, “This step is very important, since the contribution of gravity acceleration must be known for the calibration (i.e. Offsetting) calculation in the linear and centripetal acceleration conditions”), with a processing unit located on the vehicle (Page 4, Para [0033], line1, “The processing unit E is also provided for carrying out the calibration of the telematics unit T”. Based on Fig. 1 and 2, the telematics unit T contains processing unit E and the telematics unit located in vehicle), a subsequent measurement of the accelerometer based on the determined gravitational acceleration. (Page 6, Para [0055], line 2-14, “the real measurement data Acc_x, Acc_y, Acc_z (i.e. a subsequent measurement of the accelerometer) of the accelerometer device, and the values of the elements of the matrix calculated from the previous iteration”. The “gravitational acceleration” are represented by Gx, Gy ,Gz)
KRUCINSKI teaches means for estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time (Para [0036], line 10-16, “ROB wheel sensor 208 and RIB wheel sensor 212 may be coupled to each respective wheel to measure one or more characteristics of each wheel, such as wheel position, wheel speed, and/or wheel acceleration, measured in terms of linear or angular position, linear or angular velocity, linear or angular acceleration, or other measurement unit.)
Shukla teaches a relationship between vehicle acceleration, estimated linear velocity, estimated total acceleration, and estimated angular velocity (Para [0014], line 4-7, “From the wheel angular velocity, vehicle acceleration and the known radius of the wheel, the longitudinal velocity (i.e. linear velocity) of the vehicle may be calculated (Step 102)”. Based on Fig 2 and Step 112 a force (In light of instant application specification Para [0051], line 1-4, “At block 440, accelerometer data is used to estimate total acceleration, or specific force, with respect to the b frame. (As used herein, the terms “total acceleration” and “specific force” are used interchangeably, and refer to the total of all acceleration components acting on the accelerometer”, “force applied to wheel” is used in place of “total acceleration” in a manner as applicant suggested) can be calculated which is the continuation and next step of Step 102. Based on Para [0025], line 1-2 and equation 5, “In Step 112, the processor 30, or a fourth module 56, z) on a selected wheel”. Based on prior art using all the velocity parameters (angular and linear) and vehicle acceleration we can reach the force (i.e. total acceleration) value).
Although ASCHERO KRUCINSKI, and Shukla do not explicitly teach determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity, it would be obvious for a person of ordinary skill in the art at the time of filing to do so because it would be a simple matter of rearranging the variables of the equation to be able to calculate “vehicle acceleration”. 
However the prior art alone or in combination fails to anticipate or render obvious a device comprising: means for determining gravitational acceleration based on the estimated total acceleration and determined vehicle acceleration during the period of time ( According to Fig 4 of Aschero , gravity contribution can be happened for three conditions of vehicle such as stationary , linear and centripetal .However unlike the instant application the prior art needed the gravity contribution during stationary time to calculate the one during vehicle moving time (Aschero, Para[0050]. Instant application is claiming this calculation during the moving time of vehicle not dependent on the calculation of stationary time)   in combination with the rest of the claim limitations as claimed and defined by applicant.
Dependent claims 24-33 also distinguish over the prior art for at least the same reason as claim 22.


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Croyle et al. (US 6308134 B1) – This art teaches improved vehicle navigation using orthogonal axes accelerometer to measure acceleration in the longitudinal and lateral axis.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862